 Case 5:19-cv-01546-JGB-SHK Document 148 Filed 05/11/20 Page 1 of 8 Page ID #:2868



 1   JOSEPH H. HUNT
 2   Assistant Attorney General
     U.S. Department of Justice
 3   Civil Division
     WILLIAM C. PEACHEY
 4   Director
     Office of Immigration Litigation
 5   District Court Section
     JEFFREY S. ROBINS
 6   Deputy Director
     LINDSAY M. VICK (MA 685569)
 7   ANNA L. DICHTER (NJ 304442019)
     Trial Attorneys
 8   450 5th Street, N.W., Rm 5223
 9
     Washington, D.C. 20530
     Telephone: (202) 532-4023
10   lindsay.vick@usdoj.gov

11   Attorneys for Defendants
12
                         UNITED STATES DISTRICT COURT
13                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     FAOUR ABDALLAH               )          Case No. 19-CV-01546-JGB(SHKx)
15   FRAIHAT, et al.,             )
16                                )          DEFENDANTS’ EX PARTE
     Plaintiffs,                  )          APPLICATION TO STRIKE
17
                                  )          PLAINTIFFS’ RESPONSE TO
18                 v.             )          THE DECLARATION OF
19                                )          RUSSELL HOTT [ECF NO. 146]
     U.S. IMMIGRATION AND         )
20   CUSTOMS ENFORCEMENT, et al., )          MEMORANDUM OF            POINTS
21                                )          AND AUTHORITIES
     Defendants.                  )
22
                                  )          DECLARATION OF LINDSAY
23                                           M. VICK
24
25
26
27
28
 Case 5:19-cv-01546-JGB-SHK Document 148 Filed 05/11/20 Page 2 of 8 Page ID #:2869




1                                        EX PARTE APPLICATION
2           Pursuant to Federal Rule of Civil Procedure 12(f) and Local Rule 7-19, Defendants,
3    by and through undersigned counsel, apply ex parte to strike Plaintiffs’ Response to the
4    Declaration of Russell Hott, including Plaintiffs’ supplemental declarations of Maia
5    Fleischman, William Alderman, and Homer Venters, ECF No. 146.
6           Defendants submit that good cause exists to grant the relief requested herein. As
7
     outlined in the attached memorandum and declaration, at the hearing on May 5, 2020, the
8
     Court directed the parties to file a joint statement containing each parties’ positions and
9
     arguments concerning Plaintiffs’ ex parte application for class notice and requests for
10
     production of documents. The Court did not indicate that the parties should file separate
11
     responses or supplemental declarations outside of the joint filing. To the extent the Court
12
     invited Plaintiffs to respond to Defendants’ Declaration of Russell Hott (“Hott
13
14   Declaration”), ECF No. 144, such response was supposed to be part of the parties’ meet

15   and confer and joint filing. Plaintiffs failed to follow the instructions of the Court or of the

16   local rules for filing an ex parte motion.
17          Regularly-noticed motion practice cannot accommodate Respondents’ requested
18   relief because the Court ordered the parties to submit a joint filing of their positions on
19   May 8, 2020, ECF No. 145. Without any notice to Defendants, just a few hours prior to
20   filing the joint positions of the parties late Friday night, Plaintiffs filed their response to the
21   Hott Declaration, which included three supplemental declarations. Therefore, Defendants
22   submit this ex parte application seeking relief from this Court. See Mission Power Eng’g
23   Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995) (the first part of an ex parte
24   motion should address “why the regularly noticed motion procedures must be bypassed.”).
25
            Respondents’ counsel gave the Rule 7-19.1 notice to Plaintiffs’ counsel by email on
26
     May 8, 2020. Declaration of Lindsay M. Vick (“Vick Decl.”) ¶ 6. Plaintiffs’ counsel did
27
     not indicate their position. Id. Pursuant to L.R. 7-19, Mr. Alderman’s address and contact
28
     information are as stated at Vick Decl. ¶ 7. This ex parte application is based on this Notice

                                                  1
 Case 5:19-cv-01546-JGB-SHK Document 148 Filed 05/11/20 Page 3 of 8 Page ID #:2870




1    of Ex Parte Application, the attached memorandum of points and authorities, the attached
2    declaration, and the record in this case. A proposed order is lodged herewith.
3
4    DATED: May 11, 2020                    Respectfully Submitted,
5                                           JOSEPH H. HUNT
6                                           Assistant Attorney General
                                            WILLIAM C. PEACHEY
7
                                            Director
8                                           JEFFREY S. ROBINS
9                                           Deputy Director
                                            ANNA DICHTER
10                                          Trial Attorney
11
                                            /s/ Lindsay M. Vick
12
                                            LINDSAY M. VICK
13                                          Trial Attorney
14                                          United States Department of Justice
                                            Civil Division
15                                          Office of Immigration Litigation
16                                          Washington, D.C. 20044
                                            Tel.: (202) 532-4023
17
                                            Fax: (202) 305-7000
18                                          Email: Lindsay.Vick@usdoj.gov
19
                                            Counsel for Defendants
20
21
22
23
24
25
26
27
28


                                              2
 Case 5:19-cv-01546-JGB-SHK Document 148 Filed 05/11/20 Page 4 of 8 Page ID #:2871




1                  MEMORANDUM IN SUPPORT OF EX PARTE MOTION
2          First, pursuant to Federal Rule of Civil Procedure 12(f) and Local Rule 7-19,
3    Defendants, by and through undersigned counsel, apply ex parte to strike Plaintiffs’
4    Response to the Declaration of Russell Hott (“Hott Declaration”), including Plaintiffs’
5    supplemental declarations of Maia Fleischman, William Alderman, and Homer Venters,
6    ECF No. 146.
7          Federal Rule of Civil Procedure 12(f) provides that a “court may strike from a
8
     pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous
9
     matter.” In doing so, “the court may act on its own” or “on motion made by a party [] before
10
     responding to the pleading . . . .” Fed. R. Civ. P. 12(f). “The function of a 12(f) motion to
11
     strike is to avoid the expenditure of time and money that must arise from litigating spurious
12
     issues by dispensing with those issues prior to trial . . .” Fantasy, Inc. v. Fogerty, 984 F.2d
13
     1524, 1527 (9th Cir. 1993), rev’d on other grounds, 510 U.S. 517 (1994). The Court should
14
15   strike Plaintiffs’ response to the Hott Declaration, which Plaintiffs filed separately

16   disregarding the Court’s Order that the parties submit a joint filing and to which Defendants

17   have had no opportunity respond. See Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir.
18   1996) (courts should not consider new evidence submitted in a reply without giving the
19   other side an opportunity to respond); Coffey v. Mesa Airlines, Inc., No. 18-3688, 2019 WL
20   4492952, *1 (C.D. Cal. April 15, 2019) (same).
21         On May 5, 2020, the Court held a hearing on Plaintiffs’ ex parte application for
22   issuance of class notice and requests for production of documents concerning Defendants’
23   compliance with the Court’s order granting Plaintiffs’ motion for preliminary injunction.
24   In order to update the Court on certain facts concerning Defendants’ compliance with the
25   preliminary injunction order, Defendants filed the Hott Declaration as soon as they were
26
     able prior to the May 5 hearing. At the hearing, the Court ordered the parties to file a joint
27
     statement of their positions on Plaintiffs’ requests for class notice, requests for production
28
     of documents, and any issues left for resolution by the Court concerning Plaintiffs’ requests

                                                2
 Case 5:19-cv-01546-JGB-SHK Document 148 Filed 05/11/20 Page 5 of 8 Page ID #:2872




1    for compliance discovery. See ECF No. 145. As ordered by the Court, the parties met and
2    conferred at length on May 6, 2020 concerning Plaintiffs’ requests. See id. At no point
3    during the meet and confer or prior to the joint filing on May 8 did Plaintiffs notify
4    Defendants that they would file a separate response to the Hott Declaration, including
5    additional supplemental declarations, outside of the process outlined by the Court.
6          The Court should strike Plaintiffs’ separately filed response to the Hott Declaration,
7
     filed just hours before the parties filed their joint statement late in the evening of May 8,
8
     2020. Plaintiffs neglected to provide Defendants with any notice of this separate filing and
9
     failed to seek leave to file a separate response. Further, Plaintiffs included with their
10
     response additional evidence in the form of new declarations and reports cited in their
11
     briefing to which Defendants have had no opportunity to respond. Provenz, 102 F.3d at
12
     1483; Coffey, 2019 WL 4492952, *1. In contrast, Plaintiffs’ opportunity to respond to the
13
14   Hott Declaration was through the joint filing process ordered by the Court. See ECF No.

15   145. Plaintiffs continue to fault Defendants for filing last-minute evidence, even though

16   Plaintiffs filed their own last-minute evidence late in the evening on May 8, 2020.
17   Moreover, to the extent Plaintiffs have any objection to the declaration that Defendants’
18   filed along with the joint statement, see ECF No. 147, Ex. 1, that declaration provides the
19   foundation for the representations that Defendants’ counsel made during the course of the
20   meet and confer process and the information and positions presented therein generally were
21   not unknown to Plaintiffs’ counsel.
22         In accordance with the process outlined by the Court, the parties submitted a joint
23   filing that comprehensively outlines the positions of the parties and all issues left for
24   resolution concerning Plaintiffs’ requests for class notice and requests for production of
25
     documents. Plaintiffs’ response to the Hott Declaration is unnecessarily cumulative and
26
     does nothing to further the resolution of the issues before the Court.
27
28


                                               3
 Case 5:19-cv-01546-JGB-SHK Document 148 Filed 05/11/20 Page 6 of 8 Page ID #:2873




1                                         CONCLUSION
2          For all of the above reasons, Defendants respectfully request that the Court strike
3    Plaintiffs’ response to the Hott Declaration, ECF No. 144, pursuant to Federal Rule of Civil
4    Procedure 12(f).
5
6
7    DATED: May 11, 2020                    Respectfully Submitted,
8
                                            JOSEPH H. HUNT
9                                           Assistant Attorney General
10                                          WILLIAM C. PEACHEY
                                            Director
11
                                            JEFFREY S. ROBINS
12                                          Deputy Director
13                                          ANNA DICHTER
                                            Trial Attorney
14
15                                          /s/ Lindsay M. Vick
                                            LINDSAY M. VICK
16
                                            Trial Attorney
17                                          United States Department of Justice
18                                          Civil Division
                                            Office of Immigration Litigation
19                                          Washington, D.C. 20044
20                                          Tel.: (202) 532-4023
                                            Fax: (202) 305-7000
21                                          Email: Lindsay.Vick@usdoj.gov
22
23                                          Counsel for Defendants

24
25
26
27
28


                                               4
 Case 5:19-cv-01546-JGB-SHK Document 148 Filed 05/11/20 Page 7 of 8 Page ID #:2874




1                       DECLARATION OF LINDSAY M. VICK
2          I, Lindsay M. Vick, declare pursuant to 28 U.S.C. § 1746 that:
3    1.    I am an attorney with the Office of Immigration Litigation, Civil Division,
4    Department of Justice, Washington, D.C., and, in such capacity, have been assigned
5    by the Department of Justice as lead counsel to the defense of this action. This
6    Declaration is submitted in support of Defendants’ Ex Parte Application to Strike
7
     Plaintiffs’ Response to the Declaration of Russell Hott.
8
     2.    On May 5, 2020, the Court held a hearing on Plaintiffs’ ex parte application
9
     for issuance of class notice and requests for production of documents.
10
     3.    Shortly before the hearing and as soon as Defendants were able, Defendants
11
     filed the Declaration of Russell Hott to support their factual assertions in response
12
     to Plaintiffs’ compliance discovery requests.
13
14   4.    At the May 5, 2020, hearing, the Court ordered the parties to meet and confer

15   on May 6, 2020, and file a joint statement by May 8, 2020, including each parties’

16   positions on class notice, Plaintiffs’ requests for production of documents, and any
17   issues left for resolution by the Court. The parties met and conferred on May 6, 2020,
18   and prepared the draft joint statement for filing.
19   5.    Several hours before the parties filed the joint statement, and without any
20   notice to Defendants, Plaintiffs separately filed a response to the Hott Declaration
21   and included three supplemental declarations, ECF No. 146.
22   6.    On May 8, 2020, Defendants’ counsel e-mailed Plaintiffs’ counsel informing
23   them that Defendants intended to file this ex parte application to strike Plaintiffs’
24   response to the Hott Declaration. Defendants’ counsel accurately informed Plaintiffs
25
     of the substance of the ex parte motion. Plaintiffs’ counsel did not indicate their
26
     position.
27
     7.    William F. Alderman is counsel for Defendants and his contact information
28
     is:
                                                5
 Case 5:19-cv-01546-JGB-SHK Document 148 Filed 05/11/20 Page 8 of 8 Page ID #:2875




1         William F. Alderman
          ORRICK, HERRINGTON & SUTCLIFFE LLP
2         405 Howard Street
3         San Francisco, CA 94105
          Tel: (415) 773-5700
4         walderman@orrick.com
5
6         I declare under penalty of perjury that the foregoing is true and correct.
7    Executed this 11th day of May, 2020, in the City of Washington, District of
8    Columbia.
9
10                                             /s/ Lindsay M. Vick
                                               LINDSAY M. VICK
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           6
